Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 80-81, 84-87, 91-93, and 95-107 are all the claims for this application.
2.	Claims 82-83, 88-90, and 94 are cancelled, Claims 80-81, 84-87, 91-93, 95-99, 101, and 103 are amended, and new claims 104-107 are added in the Response of 7/8/2022.
3.	Claims 80-81, 84-87, 91-93, and 95-107 are all the claims under examination.
4.	This Office Action is final. Applicants amendments raise new grounds for rejection.

Information Disclosure Statement
5.	The IDS of 7/8/2022 has been considered and entered. The initialed and dated 1449 form is attached.

Drawings
6.	The replacement drawing sheets were received on 7/8/2022 along with a marked-up copy of the changes made thereto.  These drawings are accepted.

Withdrawal of Objections
Specification
7.	The objection to the disclosure because of informalities is withdrawn.
a) Applicants have rectified the improper use of the term, e.g., FreeStyle293-F, AlphaScreen, which is a trade name or a mark used in commerce in this application by way if the amended substitute specification filed 7/8/2022. Applicants comments regarding the names PerkinElmer, Promega Corporation, and Biolegend are acknowledged.
b) The embedded hyperlink has been deleted from the specification in the response of 7/8/2022.

Claim Objections
8.	The objection to the Claims 97-99 because of informalities is withdrawn.  
a) The objection to Claims 97-98 for spelling errors for the peptides which in some instances are capitalized and others they are not, e.g., “BD Hordein peptide” vs “a hordein 1 peptide” is withdrawn in view of the amendment for consistency in the spelling throughout the claim set.
b) The objection to Claim 99 is withdrawn in view of the amendment to replace “a first VL” for “the first antigen binding moiety”.  

Withdrawal of Rejections
Claim Rejections - 35 USC § 112, second paragraph
9.	The rejection of Claims 80-103 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is moot for canceled claim and withdrawn for the pending claims.
	a) The rejection of Claims 80-103 for failing to define where the multispecificity for the molecule gives rise from is withdrawn for the pending claims and moot for the canceled claims. The amendment to define the structures as bispecific antibodies overcomes the rejection
	b) The rejection of Claims 92-99 and 102-103 for the recitation “comprises the CDR_ of SEQ ID NO:_” for: each of the CDR sequences in elements (1)-(14) of generic Claim 92; and each of the CDR sequences in elements (1)-(14) of generic Claim 99 is withdrawn. Applicants have amended generic claims 92 and 99 to recite “comprising the amino acid sequence of SEQ ID  NO…”
	e) The rejection of Claim 98 for reciting “has the ability to bind” is withdrawn in view of the amendment to replace the phrase with “has binding activity.”
f) The rejection of Claims 97 and 98 for failing to provide the sequence identifier for each of the peptides recited in the claims is withdrawn in view of the amendment of the claims to recite the SEQ ID NOs for the peptides. 

Rejections Maintained
Claim Rejections - 35 USC § 112, second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


10.	The rejection of Claims 97 and 98 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is maintained.
c) The rejection of Claim 97 for the phrase “are independently selected from the following list:” is maintained. Claim 92 establishes that of two gluten peptides, the first and the second peptides comprise the first antigen complex with HLA-DQ2.5 and the second antigen complex with HLA-DQ2.5, respectively, and to which one of each arm of the antibody binds. Claim 97 depending from Claim 92 includes the term “independently” in the Markush-like phrase but which adds not further meaning or definition as to what is meant by an independent selection. The claim language in neither of Claims 92 and 97 limits the first and second peptides to being the same or different. Accordingly, the term “independently” is without apparent descriptive meaning to the bispecific antibody as a whole.
The rejection is maintained.
	d) The rejection of Claim 98 for reciting what appears to be intended Markush group language is confusing because the closed Markush-like language is opened by the overall construction of the claim.  Applicants open what is otherwise a closed Markush-like group by the phrase “with any of various gluten peptides, including at least two gluten peptides from the group below.” It is unclear and ambiguous which gluten peptides and how many gluten peptides actually comprise the HLA-DQ2.5 complexes to which each of the two arms of the antibody binds. Claim 97 from which Claim 98 depends, already recites closed language for the gluten peptide species. However, Claim 98 is drawn to a broadening recitation for the part of the phrase “with any of various gluten peptides,” immediately followed by the closed language for the “at least two gluten peptides” in the Markush-like group of Claim 98. Claim 98 recites language that is both broadening and narrowing for the gluten peptide species from that recited in Claim 97.
	The rejection is maintained.

Claim Rejections - 35 USC § 112, first paragraph
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
11.	The rejection of Claims 
	Claims 80-81 are joined under the rejection in view of the amendment to recite “bispecific antibody.”
	a) Applicants allege “First, contrary to the first quoted sentence above, the claims are not, and never were, "drawn to antigens." As presently amended, the claims are drawn to bispecific antibodies (or to nucleic acids encoding same, or to cells or to methods for producing the antibodies).”
	Response to Arguments
	(i) Contrary and unequivocally dispositive to Applicants assertion that the claims “were never drawn to antigens” is that the plain claim language of Claims 92-93 and 95-107 require that the bispecific antibody has binding activity for an HLA-DQ2.5/gluten peptide complex:

    PNG
    media_image1.png
    224
    663
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    226
    674
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    231
    691
    media_image3.png
    Greyscale

	Applicants will note that none of Claims 92-93 and 95-107 fall under the rejection.
	
(ii) AS regards the meaning of “bispecific antibody” for the amended claim set, the specification teaches both explicitly and impliedly that the meaning of a bispecific antibody is that it recognizes two different antigens or two different antigenic determinants.
[0312] “The term "antigen-binding molecule", as used herein, refers to any molecule that comprises an antigen-binding site or any molecule that has binding activity to an antigen, and may further refers to molecules such as a peptide or protein having a length of about five amino acids or more…The terms "antigen-binding molecule" and "antibody" herein are used in the broadest sense and encompasses various antibody structures, including but not limited to monoclonal antibodies, polyclonal antibodies, multispecific antibodies (e.g., bispecific antibodies), and antibody fragments so long as they exhibit the desired antigen-binding activity. In some embodiments, the antibody is a multispecific antibody. In some embodiments, the multispecific antibody is a bispecific antibody.”
	[0361] “For example, ordinarily, such molecules bind to two antigens or epitopes ("bispecific antigen-binding molecules (antibodies)";…”
[0362] Herein, the terms such as "multispecific" and "bispecific" mean that the specificity of an antigen-binding domain/region is different from the specificity of another antigen-binding domain/region. That is, the terms mean that there are two or more specificities in an antigen-binding molecule. For example, in a "bispecific" antigen-binding molecule (antibody), a first antigen-binding moiety/domain may bind to a first group of complexes formed by HLA-DQ2.5 and a gluten peptide, and the second antigen-binding moiety/domain may bind to a second group of complexes formed by HLA-DQ2.5 and a gluten peptide.”
See also [0363-0365, 0443, 0490, etc.].

(b) Applicants allege “Nothing here “hinges” on the identities of the antigens. Even if the identities of the antigens were somehow relevant to the written description question, it is apparent that the specification describes the sequences of many gluten peptides to which the claimed antibodies were shown to bind… and of course those peptides are explicitly listed in dependent claims 97 and 98.
Response to Arguments
None of amended claims 80-81, 84-87, and 91 drawn to a bispecific antibody define the antigen or antigenic determinants to which the species of bispecific antibody bind. The claims are drawn to any known-or-yet to be discovered antigen to which the bispecific antibody bind much less without expressing any degree of specificity, non-specificity and/or cross-reactivity with respect to the bispecific antibodies of the claims. 
	To repeat and re-iterate, that even where the claims recite “a complex of” HLA-DQ2.5 and a first/second gluten peptide, the ordinary artisan cannot even envisage what the scope of a universe of gluten peptides would encompass much less the source of the gluten proteins. See Biesiekierski (Journal of Gastroenterology and Hepatology 2017; 32 (Suppl. 1): 78–81) (PTO 892; 4/11/2022)) stating that “gluten is a very complex compound, characterized by high allelic polymorphism encoding its specific proteins, glutenin, and gliadin. Furthermore, each wheat genotype produces unique types and quantities of these compounds, which can also differ by varied growing conditions and technological processes. The protein (and also carbohydrate) expression of one genotype can change depending on the environment where it was grown, for example, the ω-5 gliadin content increases with fertilization and temperature during maturity.” If the gluten protein composition varies as according to Biesiekierski, then the proteins and peptide derived therefrom is unpredictable in its sequence identity. Wieser (Food Microbiology 24 (2007) 115–119) (PTO 892 4/11/2022) substantiates the diversity of the gluten family of proteins stating “Gluten contains hundreds of protein components which are present either as monomers or, linked by interchain disulphide bonds, as oligo- and polymers (Wrigley and Bietz, 1988). They are unique in terms of their amino acid compositions, which are characterized by high contents of glutamine and proline and by low contents of amino acids with charged side groups.”
Regarding a representative number of species, the instant specification fails to describe a representative number of species to provide adequate written description of the claimed genus as per MPEP § 2163.  While the specification provides general descriptions of how to make antibodies that bind HLA-DQ2.5/ gluten peptide mer and how to test them for desired binding and therapeutic activities, those antibodies are shown in Claims 92-93 and 95-107 which herein at not rejected.  Accordingly, the specification describes a limited number of species of bispecific antibody having the structure and functions required by a bispecific antibody that meets the definition provided in the specification.
Applicant’s attention is directed to the recent decision in Amgen Inc. v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017).  The court discussed whether an antibody is adequately described by describing a newly characterized antigen.  Specifically, the court referred to the decision in Centocor Ortho Biotech, Inc. v. Abbott Labs., 636 F.3d 1341 (Fed. Cir. 2011).  In that case, the patentee claimed a genus of antibodies containing a human variable region that has particularly desirable therapeutic properties: high affinity, neutralizing activity, and A2 specificity.  Despite the fact that the specification disclosed human TNF-α protein, and despite the disclosure of the structures of more than one species of antibody related to the genus, the court ruled that that the generic antibody claims at issue were invalid for lack of written description.  The fact pattern is similar in the instant case.  As in the court case, the instant claims recite a genus of antibodies that have affinity for a specific antigen and have a desirable special property, i.e., ability to be therapeutically effective in methods of treating tumors or inducing an immune response.  Following the finding in Centocor, the instant claims are found to lack adequate written description.  
Applicants have not characterized a representative species of antigen much less the antigen complex falling within the claims and to which the “bispecific antibodies” have been shown to bind with any degree of specificity. The rejection is maintained
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

12.	The provisional rejection of Claims 80-81, 84-87, 91-93, and 95-107 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 18-25, 32-38 of copending Application No. 16/652707 (reference application US20200317790; Notice of Allowance issued 7/28/2022) is maintained. 
	The provisional rejection was set forth as follows:
“Although the claims at issue are not identical, they are not patentably distinct from each other because the multispecific antibodies recognizing a HLA_DQ2.5/ glutin peptide complex wherein the gluten peptide is a first, second, third, or fourth gluten peptide selected from the group consisting of a 33mer gliadin peptide, an alpha 1 gliadin peptide, an alpha 1b gliadin peptide, an alpha 2 gliadin peptide, an omega 1 gliadin peptide, an omega 2 gliadin peptide, a secalin 1 peptide, and a secalin 2 peptide, encompasses specific embodiments of those species that would naturally result from the screening of antibody platforms to obtain the instant claimed antibodies.”
Applicants allege that no demonstration has been made that any of the claimed sequences resemble in their identity those sequences disclosed in the claims of the reference.
Response to Arguments
None of those claims in the reference application reciting specific sequences for antibody VH/VL CDR domains are included under the grounds for rejection set forth above.

Applicants allege that no demonstration has been made that the POSA could arrive at the instant claimed sequences from the sequences of the reference by making “particular alterations to the antibody sequences.”
Response to Arguments
The instant claimed bispecific antibodies that are already established in their ability to bind the same antigen complex as claimed in the reference:

    PNG
    media_image4.png
    100
    694
    media_image4.png
    Greyscale
are inherent to the breadth and scope of the generic claimed antibody of the reference.  In addition, Applicants arguments that the claims and specification provide ample structural information about the claimed antibodies for either the reference or the instant case, the POSA could reasonably ascertain the antibody structures.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

New Grounds for Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

13.	Claim 98 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 98 recites “with any various gluten peptides including at least two gluten peptides from the group below”. Claim 97 from which Claim 98 depends is drawn to the first and second gluten peptides being selected from the Markush group species of peptides listed in the claim whilst the phrase “with any various gluten peptides” is a broadening recitation.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Conclusion
14.	No claims are allowed.
15.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

16.	The following application is pertinent but not effective art against the instant application: 
USAN 16/488336 (US 20200040085). The ‘336 application claims are drawn to antibodies that bind an HLA-DQ2.5/ gluten peptide complex but which claimed sequences for the VH/VL CDR1-3 are neither taught as nor are overlapping with the instant claimed antibodies.
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883. The examiner can normally be reached Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LYNN ANNE BRISTOL
Primary Examiner
Art Unit 1643



/LYNN A BRISTOL/Primary Examiner, Art Unit 1643